                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           DOCKET NO. 3:16-cr-00236-MOC-DSC

                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
                                                  )
 Vs.                                              )           ORDER OF CONTINUANCE
                                                  )       (Additional Time to Prepare Required)
 Karen Spurlin Turner,                            )
                                                  )
                  Defendant.                      )
                                                  )




        THIS MATTER is before the Court on defendant’s Motion to Continue.                   Having

considered defendant’s motion and reviewed the pleadings, the Court enters the following Order.



                                               ORDER

        IT IS, THEREFORE, ORDERED that defendant’s Motion to Continue (#oral at

calendar call) is GRANTED, this matter is continued to the next criminal term, and the Court finds

the delay caused by such continuance shall be excluded in accordance with 18 U.S.C. §

3161(h)(7)(B)(iv), as failure to grant such a continuance would deny counsel for the defendant the

reasonable time necessary for effective preparation, taking into account the exercise of due

diligence. Further, the ends of justice served by granting such continuance outweigh the best

interests of the public and the defendant in a speedy trial. Specifically, defendant and counsel have

shown a need for additional time to review discovery and other materials, including plea offers, in

preparing for trial or other resolution of this matter.



                                                      1
       This matter is continued to the May 2019 term, and the time is excluded. The time for

filing pretrial motions is further ENLARGED by 60 days from entry of this Order.

                                         Signed: March 20, 2019




                                              2
